Citation Nr: 0200744	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  98-11 271	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945, including as a prisoner of war (POW) from 
December 1944 to May 1945.  His claim comes before the Board 
of Veterans' Appeals (Board) on appeal from a March 1998 
rating decision, in which the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio (RO) continued the 10 
percent evaluation assigned the veteran's PTSD and denied the 
veteran service connection for hypertension.  In rating 
decisions dated February 1999 and March 2001, respectively, 
the RO increased the evaluation assigned the veteran's PTSD 
to 30 percent and granted the veteran service connection for 
hypertension.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim and fully developed all relevant 
evidence necessary for the equitable disposition of that 
claims.

2.  The veteran's PTSD has manifested primarily as 
nightmares, irritability, hypervigilance and an exaggerated 
startle response, and occasionally as slight agitation or 
anxiety, a somewhat restricted range of affect, withdrawn 
motor movements and broken speech.   

3.  Medical personnel have consistently described the 
veteran's PTSD symptomatology as mild. 


CONCLUSION OF LAW

The evidence does not satisfy the criteria for an evaluation 
in excess of 30 percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, Diagnostic Code 
9411 (2001), as amended by 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1995, the RO granted the veteran service connection 
and assigned him a 10 percent evaluation for PTSD.  In 
October 1997, the veteran filed a claim for a higher 
evaluation for that disability.  In March 1998, the RO 
continued the 10 percent evaluation assigned the veteran's 
PTSD.  The veteran subsequently appealed that decision, and 
by rating decision dated February 1999, the RO increased the 
evaluation assigned the veteran's PTSD to 30 percent.  The 
issue before the Board is whether the veteran is entitled to 
an evaluation in excess of 30 percent for PTSD. 

During the pendency of the veteran's appeal, legislation was 
passed that enhances the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107).  The change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  Further, during the pendency 
of this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, in a supplemental 
statement of the case issued in May 2001, the RO indicated 
that it developed and considered the veteran's claim pursuant 
to the VCAA.  Therefore, the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2001).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has evaluated the veteran's PTSD as 30 percent 
disabling pursuant to 38 C.F.R. § 4.130, DC 9411.  The 
veteran asserts that this evaluation does not accurately 
reflect the severity of his PTSD symptomatology.  

According to DC 9411, a 30 percent evaluation is assignable 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, DC 9411 (2001). 

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411 (2001).   

In this case, based on the evidence discussed below, it 
appears that the veteran's PTSD disability picture more 
nearly approximates the criteria for the 30 percent 
evaluation that is currently assigned under DC 9411. 

The veteran served on active duty from August 1943 to 
December 1945, including as a POW from December 1944 to May 
1945.  While his service medical records are unavailable for 
review (having been destroyed by fire at the National 
Personnel Records Center), there is no indication in the 
record that, during this time period, he was treated for or 
diagnosed with PTSD or any other psychiatric disorder.  
Rather, he was first diagnosed with PTSD during a VA mental 
disorders examination in February 1995.  

During this examination, the veteran reported that, following 
his discharge from service, he worked for approximately 45 
years as a bricklayer and retired in 1987.  He also reported 
that, during the same period, he developed intrusive thoughts 
of his service, particularly his experiences as a POW, and a 
startle reflex and became hypervigilant.  In addition, 
because he had spent time in a boxcar while a POW in Germany, 
he began to avoid public transportation and elevators as they 
made him feel claustrophobic.  The veteran indicated that he 
had had flashbacks in the past, did not make friends easily, 
especially at church, had difficulty with social and 
emotional bonding, and distrusted people.  He further 
indicated that he related best to veterans and trusted his 
wife, to whom he had been married for 35 years.  He reported 
that he was sleeping fairly well, had not had significant 
problems with irritability over the years, had moderate 
difficulty getting along with authority figures and 
nightmares twice monthly, and enjoyed watching World War II 
movies despite the fact that they caused his nightmares to 
increase.  He reported no history of suicidal ideation, 
hallucinations or panic attacks.  When queried regarding his 
social history, he indicated that he lived, and volunteered 
at the VA, with his wife, and was capable of engaging in 
activities of daily living.

The examiner indicated that the veteran's mental status 
examination was, overall, unremarkable, and that the veteran 
exhibited a good memory.  He noted that the veteran's PTSD 
was mild and caused intrusive thoughts, a sadness about the 
war, occasional nightmares, an increased startle reflex, mild 
hypervigilance, and difficulty bonding with people outside of 
the family.  The examiner diagnosed PTSD and assigned Global 
Assessment of Functioning (GAF) scores of 70 (current) and 70 
(past year).  

The veteran underwent another VA mental disorders examination 
in November 1997, during which he reported that he had 
nightmares once weekly and a startle response and was 
irritable and hypervigilant.  He indicated that he had not 
sought psychiatric treatment, was active as a POW commander, 
volunteered at a VA Medical Center, enjoyed traveling with 
his wife, had a good appetite, and was future-oriented.  He 
denied suicidal or homicidal ideation, psychotic features and 
symptoms consistent with mania.  

The examiner noted that the veteran was pleasant, 
spontaneously interactive, oriented to person, place and 
time, well kept and appropriately dressed, and able to recall 
items and do calculations without difficulty.  He also noted 
that the veteran's thoughts were goal-oriented and that his 
affect was bright.  When describing being captured in 
service, however, there was a change.  The veteran's motor 
movements became somewhat withdraw and his speech became 
broken.  He also became quiet, but not tearful.  The examiner 
diagnosed PTSD and assigned GAF scores of "currently 80-85; 
highest in the last year - same."  He concluded that the 
veteran's PTSD was notably mild.  He based his conclusion on 
the fact that the veteran had nightmares once weekly, but was 
still able to watch war movies and slept well, felt close to 
his wife and friends from the POW chapter, had good 
concentration, enjoyed life and was future-oriented, and was 
able to maintain consistent employment for 45 years, albeit 
by various employers.  The examiner indicated that the 
veteran had coped quite well with the extreme stress he 
experienced as a POW.  

During a third VA mental disorders examination in October 
1998, the veteran reported continued involvement in the same 
activities mentioned in November 1997, and indicated that he 
had not yet sought psychiatric treatment.  He also reported 
the following symptoms: dreams and nightmares; an inability 
to sleep with his wife because he bounced in bed and talked 
to himself; an inability to feel warm in bed; a tendency to 
keep to himself; difficulty forming relationships; intrusive 
thoughts; irritability (somewhat improved in recent years); 
and annoyance at loud noises and sudden movements.  The 
veteran also reported that he shopped and "got out fairly 
easily." 

The examiner noted that the veteran was cooperative and 
friendly, told his story in a clear and understandable 
fashion, was moderately anxious and a bit uncomfortable while 
recalling war events, had fairly good insight and judgment, 
and was not suicidal or homicidal.  The examiner also noted 
that there was no evidence of psychotic thought, mood or 
perceptual disorder.  The examiner diagnosed PTSD and 
assigned a GAF score of 65.  He concluded that the veteran's 
symptoms were mild and that he had some problems with social 
functioning.

During a fourth VA mental disorders examination in June 1999, 
the veteran reported continued involvement in the same 
activities mentioned to other examiners, and specified that 
he volunteered eight hours weekly at a VA Medical Center.  In 
addition, he indicated that he had not yet sought psychiatric 
treatment.  The veteran reported that his nightmares had 
increased to twice weekly, that he still loved watching war 
movies, that he felt close to his wife and minister, that he 
was hopeful of the future, that his concentration was good.  
He also reported that he had an exaggerated hyperstartle 
response.  He denied suicidal or homicidal ideation, auditory 
hallucinations and sleeping difficulties.  When queried as to 
how his POW experience affected his life, the veteran 
indicated that he never turned food down and hated to be 
locked in a building.  The veteran's spouse described the 
veteran as irritable.  

The examiner noted that the veteran was pleasant, well kept 
and able to recall items and do calculations without 
difficulty, and had relaxed motor movements, slight agitation 
when reviewing events as a POW, a somewhat bright affect, 
thought that were goal oriented and unpressured speech.  The 
examiner diagnosed PTSD and assigned GAF scores of 75-80 
("Highest in the last year is the same").  He indicated 
that that score was based on the fact that, according to the 
veteran, the only symptom that had become more severe was 
nightmares.  The examiner explained that an increase in 
nightmares from one weekly to two weekly would have, at most, 
a minimal effect on the veteran.  The examiner concluded that 
the veteran's symptoms were very mild and caused mild 
physiological reactivity when describing POW experiences.  
For instance, the veteran displayed a somewhat restricted 
range of affect and anxiousness when describing those 
experiences.

In a written statement received in November 1999, the veteran 
reported that he had been seen at a mental hygiene clinic at 
the VA Medical Center in Cincinnati, Ohio.  The RO requested 
records of this visit(s) on multiple occasions, but personnel 
from this facility responded that there was no record of the 
alleged visit(s) in 1999.  According to computerized data 
received December 1999, the veteran was seen for the purpose 
of undergoing a Compensation and Pension examination in June 
1999, and thereafter, only once visited the facility for 
dental complaints.  In 2000, the RO associated VA outpatient 
treatment records with the claims file, and these records 
confirm that the veteran sought treatment for PTSD in 2000.  
During this visit, he reported that he had episodes of rage 
and irritability, but was not in a treatment program.  The 
examiner noted that the veteran might have had flashbacks, 
but was well oriented.  

The VA last evaluated the veteran's PTSD in April 2001.  
During a mental disorders examination, the veteran reported 
that he had not had any significant medical difficulties 
since he was last seen and was not involved in outpatient 
psychiatric care.  He indicated that he still volunteered on 
a weekly basis, had not missed any days of work due to his 
psychiatric symptoms, and was in charge of doing his own 
activities of daily living.  He reported that he had 
nightmares twice weekly, but no flashbacks, a hyperstartle 
response, hypervigilance, an occasional loss of patience, 
anxiety in public when driving and when his wife was late, a 
fulfilling marital relationship and some social relationships 
with his neighbors and members of his POW chapter.  He denied 
a history of violence or a suicide attempt, suicidal or 
homicidal ideation, difficulty with impulse control, sleeping 
difficulties, depression, and symptoms consistent with mania.  
He endorsed avoiding war movies, despite previously 
indicating that he loved to do so, for the reason that it 
brought back memories.  He indicated that he did not avoid 
activities that aroused recollections of his trauma, such as 
membership in a POW chapter.  He endorsed a limited degree of 
attachment to others and stated that he felt close to his 
spouse and brother-in-law, but had only limited close 
relationships with others.  He did not endorse irritability 
or difficulty concentrating. 

The examiner noted that the veteran was pleasant and well-
kept with goal directed thought processes and normal cadence 
and volume of speech.  He also noted that the veteran was 
oriented to person, place and time, had a mildly bright 
affect in terms of a restriction in range, good eye contact 
and appropriate behavior, and was able to recall items and to 
spell forward and backward without difficulty.  He indicated 
that the veteran did not display psychological distress or 
physiological reactivity during the examination.  The 
examiner diagnosed PTSD and assigned a GAF score of 85.  He 
indicated that that score was based on the fact that the 
veteran interacted very appropriately and pleasantly, did not 
endorse suicidal or homicidal ideation or psychotic features, 
maintained attendance at POW chapter meetings, continued to 
volunteer once weekly, was able to perform daily activities, 
including those previously mentioned as well as mowing the 
grass, doing yard work and shopping, had unremarkable 
findings with regard to concentration and memory, and was 
able to function socially, albeit with some limitations.  He 
concluded that the veteran's PTSD symptomatology was mild, 
that the veteran presented similarly in June 1999, and that 
his GAF score was in the same range as the score that was 
recorded on that date. 

The above evidence establishes that, since 1995, the 
veteran's PTSD has manifested primarily as nightmares, 
irritability, hypervigilance and an exaggerated startle 
response, and occasionally, when describing POW experiences, 
as slight agitation or anxiety, a somewhat restricted range 
of affect, withdrawn motor movements and broken speech.  On 
every occasion during which PTSD was diagnosed, examiners 
described the veteran's symptomatology as mild.  In addition, 
examiners assigned this symptomatology GAF scores of 65, 70, 
75-80 and 85. 

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130 (2001), a GAF score of 61-70 
suggests some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
71-80 suggests that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  A GAF score of 81-90 suggests that there are 
absent or minimal symptoms (e.g., mild anxiety before an 
exam), good functioning in all areas, interested and involved 
in a wide range of activities, socially effective, generally 
satisfied with life, no more than everyday problems or 
concerns (e.g., an occasional argument with family members).  

The veteran's PTSD has never been shown to be more than 
mildly disabling.  According to the aforementioned 
definitions, the GAF scores the examiners attributed to the 
veteran's PTSD indicate that this disability has been, at 
worst, mildly disabling, and more recently, slightly or 
minimally disabling.  Certainly the findings of the veteran's 
VA examinations support this fact.  The reports of these 
examinations reflect that, since 1995, there have been only 
three symptoms that the veteran has consistently reported as 
being caused by his PTSD: nightmares, hypervigilance and an 
exaggerated startle response.  In light of the foregoing, the 
Board finds that the veteran's PTSD disability picture more 
nearly approximates the criteria for a 30 percent evaluation 
under 38 C.F.R. § 4.130, DC 9411 (2001).  Medical evidence 
indicates that the veteran's nightmares, hypervigilance and 
an exaggerated startle response cause a mild degree of 
occupational and social impairment, but do not hinder him 
from functioning satisfactorily.

The veteran's PTSD disability picture does not warrant a 50 
percent evaluation under 38 C.F.R. § 4.130, DC 9411 (2001), 
because his PTSD has never been shown to cause occupational 
and social impairment with reduced reliability and 
productivity.  With regard to occupational impairment, the 
veteran has reported that, following discharge, he worked for 
45 years as a bricklayer, and that since then, he has 
volunteered on a regular basis at a VA Medical Center.  With 
regard to social impairment, the veteran's PTSD certainly has 
not precluded him from having relationships with other 
persons, including his wife of in excess of four decades (a 
relationship the veteran has described as fulfilling), his 
brother-in-law, his minister, fellow POWs and his neighbors.  
It has also not precluded him from participating in a POW 
chapter, attending church, and engaging in daily activities, 
such as shopping and yardwork.  Moreover, the veteran has 
never been shown to have a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment or impaired 
abstract thinking or disturbances of motivation and mood. 

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 30 percent for PTSD. The 
evidence is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in resolution of 
his claim and his claim must be denied. 


ORDER

An evaluation in excess of 30 percent for PTSD is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

